Citation Nr: 1039265	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including chronic obstructive pulmonary disorder (COPD) (claimed 
as asbestos in the lungs).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to April 1948.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to service connection for COPD.  The Board 
remanded the claim for additional development in June 2010.

In May 2010, the Board granted the Veteran's motion to have his 
claim advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was likely exposed to asbestos in service but 
does not have a current diagnosis of an asbestos-related 
pulmonary disorder.

2.  The Veteran's respiratory disorder (COPD and emphysema) first 
manifested many years after his separation from service and is 
not related to his service or to any incident therein, including 
exposure to asbestos.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of exposure to asbestos.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and to assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 and 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Sufficient notice must inform the claimant (1) of any information 
and evidence not of record that is necessary to substantiate the 
claim; (2) of the information and evidence that VA will seek to 
provide; and (3) of the information and evidence that the 
claimant is expected to provide.   Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1) 
(2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the Veteran in 
September 2006, prior to the initial AOJ decision on his claim.  
This notice included the elements outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the manner in which 
a disability rating and an effective date for the award of 
benefits will be assigned if benefits are granted.  The Board 
finds that the content of this notice fully complies with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  

Finally, the Veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
Veteran submitted evidence in connection with his claim, which 
indicates he knew of the need to provide VA with information and 
evidence to support his claim.  Thus the Board finds that the 
purposes behind VA's notice requirement have been satisfied, and 
VA has satisfied its "duty to notify" the appellant.

With respect to VA's duty to assist, the RO attempted to obtain 
all medical records identified by the Veteran.  The Veteran was 
notified in the rating decision and Statement of the Case of what 
evidence the RO had obtained and considered in rendering its 
decisions.  VA is only required to make reasonable efforts to 
obtain relevant records that the Veteran has adequately 
identified to VA. 38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, 
therefore, has made every reasonable effort to obtain all records 
relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The appellant was afforded a VA 
examination with respect to this claim in April 4008 and October 
2009.  He was offered the opportunity to testify before the Board 
but he declined the offer.  The Board finds these actions have 
satisfied VA's duty to assist with respect to his claim for 
service connection and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
See also Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Service connection for certain chronic 
diseases, including bronchiectasis, will be rebuttably presumed 
if they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The Veteran's COPD and emphysema, 
however, are not diseases for which service connection may be 
granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases involving asbestos exposure, the claim must be analyzed 
under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Although there is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, VA has 
several guidelines for compensation claims based on asbestos 
exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, 
Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford v. 
Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, whether there was pre-service and/or 
post-service occupational or other asbestos exposure, and whether 
there is a relationship between asbestos exposure and the claimed 
disease.

The Veteran contends that he was exposed to asbestos during 
service and that as a result of this exposure he developed an 
asbestos-related pulmonary disorder.  Specifically, he asserts 
that he was exposed to asbestos as a result of his military 
occupational specialty, electrical firemate, aboard the U.S.S. 
MAC and the U.S.S. Mount Olympus.  The Board finds that the 
Veteran's testimony regarding exposure to asbestos is consistent 
with his military occupational specialty, and thus for the 
purpose of this inquiry will proceed as though he was exposed to 
asbestos during service.  

Mere exposure to a potentially harmful agent, however, is 
insufficient for eligibility for VA disability benefits.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran's service treatment records are negative for any 
complaints, findings, or diagnosis of respiratory problems.  They 
are also negative for asbestosis or another asbestos-related 
disease.  Because no respiratory problem was found on examination 
at separation, and the neither does the Veteran so contend, the 
Board finds that there was no evidence of a chronic respiratory 
disability at separation.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection of his respiratory 
disorder.  38 C.F.R. § 3.303(b).  The first post-service clinical 
evidence of a diagnosis of COPD is dated in May 2006, when the 
Veteran sought emergency medical treatment for respiratory 
distress.  He was admitted to the hospital for observation.  The 
Veteran reported a longstanding history of COPD, as well as a 
lengthy history of tobacco use, although he had stopped smoking 2 
to 3 years before the date on which he sought emergency medical 
treatment.  X-ray examination of the chest revealed no clear cut 
infiltrates.  The assessment was COPD with exacerbation, probably 
infectious in nature.

VA treatment records dated in June 2006 show that the Veteran 
presented to VA for the purpose of being vested in the Veterans 
Health Administration system.  He reported a 14-year history of 
difficulty breathing, and noted that he had been exposed to 
asbestos during service.  X-ray examination of the chest 
demonstrated findings consistent with mild COPD.

The next record pertaining to respiratory problems is dated in 
May 2007.  Chest X-ray showed a small to moderate left 
pericardiac opacity, which the radiologist described as likely to 
be scarring versus an infiltrate.   On follow up two days later, 
however, the Veteran's private physician felt that the Veteran's 
symptoms and studies were consistent with interstitial fibrosis, 
as seen with asbestosis.  The diagnosis was restrictive pulmonary 
disease consistent with asbestosis.

A May 2007 letter from the Veteran's physician to VA indicates 
that the Veteran's pulmonary function tests and chest X-ray 
revealed restrictive, interstitial pulmonary disease.  
Additionally, the Veteran benefitted little from the use of 
bronchodilators.  These facts were felt to be less consistent 
with COPD than with lung fibrosis.  Given the Veteran's history 
of exposure to asbestos in service, it was at least as likely as 
not that the Veteran's respiratory disorder was due to his active 
service.

The Veteran underwent VA respiratory examination in April 2008.  
At the time of the examination, the Veteran reported that he had 
developed shortness of breath during the 1980's.  Since then, his 
respiratory difficulties had steadily worsened.  He acknowledged 
a history of heavy smoking.  Pulmonary function testing 
demonstrated severe obstruction with significant improvement in 
air flow after inhaled bronchodilator.  The moderate nonspecific 
impairment of forced vital capacity was felt to likely reflect 
obstructive air trapping.  X-ray examination of the chest 
revealed atalectasis and/or infiltrate and/or scarring of the 
lingual.  The remaining lung fields were clear.  There was no 
radiographic evidence of asbestos exposure complex noted.  The 
findings were felt to be consistent with COPD.  In addressing 
whether the Veteran's respiratory disorder was related to his 
active service, the examiner determined that it was less likely 
than not that his COPD was caused by or the result of exposure to 
asbestos.  The examiner explained that the findings of severe 
obstructive disease on the pulmonary function tests were 
secondary to tobacco abuse, and such findings resulted in the 
majority of the Veteran's pulmonary limitations.  The possible 
moderate restrictive component of the Veteran's pulmonary 
function might be secondary to exposure to asbestos but played a 
lesser role in his pulmonary dysfunction.

VA clinical records dated from April 2008 to May 2009 show 
continued monitoring of his COPD but do not relate his 
respiratory disorder to his active service, including to exposure 
to asbestos.

In July 2009, the Veteran's private physician submitted an 
additional letter in support of the Veteran's claim.  The 
physician stated that the Veteran suffered from mixed lung 
disease, with a component of obstructive and restrictive lung 
disease.  One of the contributory factors to his condition was 
in-service exposure to asbestos.

On VA respiratory examination in October 2009, the Veteran again 
reported an in-service history of exposure to asbestos, and a 
lengthy smoking history, which began after his separation from 
service.  After examining the Veteran and reviewing his claims 
file, including the April 2008 examination findings and the 
letters from the Veteran's private physician, the examiner opined 
that the severity of the Veteran's respiratory disability was 
less likely than not caused by asbestos exposure.  The examiner 
explained that, according to the pulmonary function test results, 
the majority of the Veteran's symptoms were related to severe 
obstructive disease.  Worsening of asbestosis or restrictive 
fibrotic parenchymal disease with exposure to tobacco was 
possible but not likely the obverse.  A prior exposure to 
asbestos does not necessarily lead to asbestosis, and the Veteran 
had not been diagnosed with asbestosis.

In June 2010, the Board remanded the claim for the purpose of 
obtaining an opinion clearly addressing the issue of whether the 
Veteran had restrictive pulmonary disease related to in-service 
asbestos exposure.  That same month, the Veteran underwent an 
additional examination.  The Veteran again described his in-
service history of exposure to asbestos, in addition to his 
history of smoking.  He acknowledged that he had started smoking 
in the late 1950's or early 1960's, and had smoked approximately 
30 packs per year until the early 1990's.  He stated that he had 
developed a chronic cough and sputum production and progressive 
shortness of breath and dyspnea on exertion in about 1990.  His 
symptoms had progressed since that time.  

After reviewing the claims file, the examiner noted that the X-
ray examination showed hyperinflation of the lungs and basilar 
scarring.  No pleural plaques were evident.  His pulmonary 
function tests had consistently revealed severe obstructive 
defect with a reversible component, and a restrictive component 
with impaired diffusion capacity that was typical for the 
condition of chronic bronchitis and emphysema with an asthmatic 
component.  Based upon physical examination of the Veteran and a 
review of the claims file, the examiner diagnosed the Veteran 
with chronic bronchitis with an asthmatic component and pulmonary 
emphysema.  The examiner opined that the chronic bronchitis was 
not caused by or the result of the Veteran's active service, 
including exposure to asbestos.  The examiner reasoned that there 
was no evidence in the Veteran's service treatment records that 
the Veteran had an asbestos-related medical condition in service.  
Additionally, there was no post-service laboratory or other 
convincing radiology evidence demonstrating that the Veteran had 
an asbestos-related medical condition that developed after his 
separation from service.  The Veteran's pulmonary function tests 
and chest X-ray results were more compatible with COPD with an 
asthmatic component.  The restrictive component of the Veteran's 
pulmonary function tests was due to severe emphysema, not 
pulmonary asbestosis.  The scarring on the chest X-ray was due to 
prior pneumonia and his COPD.  Both components were more likely 
secondary to the Veteran's history of smoking, as the onset of 
symptoms correlated well in time with 30 years of tobacco use, 
and that duration of smoking was enough to cause the current 
severity of his respiratory condition.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Although the Veteran's private physician related the restrictive 
component of the Veteran's pulmonary disease to his in-service 
exposure to asbestos, the Board places more probative weight on 
the June 2010 VA examiner's opinion finding that the restrictive 
component is related to emphysema secondary to tobacco abuse 
rather than to exposure to asbestos.  In so doing, the Board 
acknowledges that the April 2008 examiner felt the Veteran might 
have some asbestos-related symptomatology.  Such a tentative 
connection to in-service exposure to asbestos, however, is 
insufficient to allow for a grant of service connection.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder "may or 
may not" exist or "may or may not" be related, is too speculative 
to establish the presence of a claimed disorder or any such 
relationship).  Moreover, the June 2010 examiner reviewed the 
Veteran's claims file and concluded that the Veteran's test 
results were not supportive of a finding of asbestos-related 
disease, explaining that the scarring on the chest X-ray the 
Veteran's private physician interpreted as interstitial disease 
consistent with asbestosis was instead due to prior pneumonia and 
his COPD.  This finding is supported by the radiologist who 
conducted the May 2007 chest X-ray.  Given the lack of clinical 
or laboratory evidence confirming a diagnosis of asbestos-related 
disease, and the more probative June 2010 examiner's opinion, the 
Board concludes that service connection for a respiratory 
disorder secondary to in-service exposure to asbestos is not 
warranted.

Neither is service connection warranted on a direct basis.  The 
June 2010 VA opinion, which the Board has determined to be the 
most probative, related the Veteran's current respiratory 
disorders (COPD and emphysema) to the Veteran's history of 
smoking, which the Veteran reported as having begun after his 
separation from service.  Significantly, the Veteran does not 
contend that his respiratory disorder is related to his active 
service, apart from his exposure to asbestos.  Because his COPD 
and emphysema have been determined to be unrelated to his active 
service, and there is no probative evidence to the contrary, 
service connection for a respiratory disorder, is not warranted.  

The Veteran attributes his respiratory disorder to asbestos 
exposure in service.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or aggravation 
of a medical condition.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  The 
Board acknowledges that the Veteran is competent to provide 
evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a disability 
are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
However, a respiratory disorder or a disorder of the lungs, as 
contrasted with symptoms of breathing or lung difficulties, is 
not subject to lay diagnosis.  The Veteran can report having 
shortness of breath or difficulty breathing.  However, these are 
subjective symptoms and not readily identifiable the way that 
varicose veins may be observed, objectively.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).  There are many different respiratory 
disorders.  The Veteran does not have the medical expertise to 
discern the nature of any current respiratory diagnosis nor does 
he have the medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple diagnosis.  
The Veteran is competent to report that he has been told of a 
diagnosis of a respiratory disorder, but, as noted, he is not 
competent to provide a medical opinion regarding the etiology.  

The weight of the medical evidence demonstrates that the 
Veteran's respiratory disorder began many years after service and 
was not caused by any incident of service, including exposure to 
asbestos.  The Board concludes that a respiratory disorder was 
not incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


